Citation Nr: 1713989	
Decision Date: 04/28/17    Archive Date: 05/05/17

DOCKET NO.  16-06 118	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1952 to May 1954.  The Veteran passed away in August 2014 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Jurisdiction over the appeal was thereafter transferred to the RO in Philadelphia, Pennsylvania.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence shows that a service-connected disability did not cause or contributed materially or substantially to the Veteran's death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.312 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to service connection for the cause of the Veteran's death.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

In this regard, most of the Veteran service treatment records and all of his service personnel records are not found in the claims file because they were destroyed in the fire at the National Personnel Records Center (NPRC) and the widow was notified of this fact in August 2015.  Likewise, none of the Veteran's post-service treatment records are found in the claims file because the widow never notified VA of the location of these records or provided VA with authorizations to request them despite being asked to do so by VA in January 2015 and May 2015.  Moreover, the Veteran's Social Security Administration (SSA) records from his 1985 award of disability benefits have not been associated with the claims file because the widow has not alleged that they contain any evidence that is related to her current claim and there exists a reasonable possibility that the records could help her substantiate her claim.  

Nonetheless, the Board finds that it may adjudicate her claim without these records.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (holding that where "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."); Russo v. Brown, 9 Vet. App. 46 (1996) (holding that in lost service treatment records case the law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "(t)he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."); Also see Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (holding that VA's obligation to obtain SSA records is not unlimited and only attaches when the claimant alleges that they contain evidence that is related to the current claim and there exists a reasonable possibility that the records could help substantiate the claim).

As to the cause of the Veteran's death, the widow claimed in an October 2014 statement in support of claim and in her October 2016 VA Form 9, in substance, that his death was caused by his exposure to radiation, asbestos, and other known cancer causing agents while in Korea; his suffering from hypothermia and frost bite of the feet while in Korea; and his exposure to radiation in Japan where he was sent for treatment of his frostbite after leaving Korea.  

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service connection was not in effect during the Veteran's lifetime for any disability.  Accordingly, the Board finds that she may only prevail on her current claim if the Veteran should have been service-connected during his lifetime for a disability that contributed substantially or materially to cause his death.  See 38 U.S.C.A. § 1110, (West 2014); 38 C.F.R. § 3.303 (2015); Hickson v. West, 12 Vet. App. 247, 253 (1999) (holding that in order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability). 

As to disease or injury caused by asbestos exposure, there are no specific statutory or regulatory guidance with regard to these claims but only special guidelines for developing them which have been satisfied.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29; Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9.  

As to disease or injury caused by radiation exposure, the Board notes that if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, which includes cancer of the lung, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c) (West 2014); 38 C.F.R. § 3.309(d) (2016).  In this regard, the availability of presumptive service connection for a disability based on exposure to ionizing radiation does not preclude a claimant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Similarly, if a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated cancers, which includes cancer of the lung, within a period specified for each by law, then the claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311 (2016).

The August 2014 Certificate of Death shows that the immediate cause of the Veteran's death was lung cancer and a contributing cause of his death was failure to thrive. 

As to 38 C.F.R. § 3.309(d), the application of this regulation is contingent on the Veteran both being diagnosed with one of the specifically enumerated disease processes listed in the regulation and participating in a radiation-risk activity while on active duty.  However, the record is negative for any evidence that the Veteran participated in a radiation-risk activity while on active duty.  Moreover, in August 2015 the Defense Threat Reduction Agency notified VA that there was no evidence of the Veteran being exposed to radiation while on active duty.  Therefore, while the Veteran was diagnosed with one of the specifically enumerated disease processes listed in the regulation (i.e., lung cancer), because the record is negative for his having participated in a radiation-risk activity while on active duty the Board finds that this presumption does not help the claimant establish service connection for the lung cancer that caused his death.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(d).  

As to 38 C.F.R. § 3.309(d), the application of this regulation is contingent on the Veteran both being diagnosed with one of the specifically enumerated disease processes listed in the regulation and being exposed to radiation while on active duty.  However, in August 2015 the Defense Threat Reduction Agency notified VA that there was no evidence of the Veteran being exposed to radiation while on active duty.  Therefore, while the Veteran was diagnosed with one of the specifically enumerated disease processes listed in the regulation (i.e., lung cancer), because the record is negative for his having exposed to radiation while on active duty the Board finds that this regulation also does not help the claimant establish service connection for the lung cancer that caused his death.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.311(d).  

As to direct service connection under 38 C.F.R. § 3.303, the available in-service and post-service record is negative for complaints, diagnoses, or treatment for the lung cancer that caused the Veteran's death until the time it was documented on the August 2014 Certificate of Death.  Moreover, the Board does not find the lay claims from the appellant that the lung cancer that caused the Veteran's death started while on active duty and/or was otherwise due to service, including due to his alleged in-service radiations, asbestos, and cold exposure, probative because diagnosing lung cancer is a complex medical question which lay persons are not competent to validly opine on.  See Davidson.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran was not diagnosed with lung cancer while on active duty, did not have a continued problem with lung cancer from the time of his 1954 separation from active duty to the time of his death in 2014, and that the lung cancer the Veteran was diagnosed with in 2014 is not otherwise caused by his military service including the alleged radiation, asbestos, and cold exposure.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Accordingly, the Board finds that the weight of the probative evidence is against finding a causal association or link between the post-service disorder that caused the Veteran's death and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Thus, having decided that the 

preponderance of the evidence shows that the Veteran did not die as a consequence of a disability of service origin, the Board also finds that service connection for the cause of his death must be denied.  Id.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


